October 22, 2004


Mr. A. Bruce Wilson
Ray & Wilson
6115 Camp Bowie Blvd., Suite 200
Fort Worth, TX 76116
Mr. Jeffrey H. Kobs
Kobs & Haney, P.C.
115 West Second Street, Suite 204
Fort Worth, TX 76102

RE:   Case Number:  02-0946
      Court of Appeals Number:  02-01-00348-CV
      Trial Court Number:  48-184032-00

Style:      SOUTHWEST BANK
      v.
      INFORMATION SUPPORT CONCEPTS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie     |
|   |Lavake            |
|   |Mr. Thomas A.     |
|   |Wilder            |